Order entered October 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00812-CR

                    KENNETH LIONELLE WILLIAMSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F17-75495-H

                                          ORDER
       The supplemental clerk’s record was filed October 21, 2019, correcting errors in the

October 14, 2019 sealed clerk’s record volume 2.

       We STRIKE the October 14, 2019 sealed clerk’s record volume 2.



                                                    /s/   LANA MYERS
                                                          JUSTICE